DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed 1/20/2021.  As directed by the amendment, claims 8, 26 and 29 have been amended, and claims 10, 21, and 22 have been cancelled. As such, claims 8, 13, 14, 23, and 26-32 are pending in the instant application.
Applicant has amended the specification and the claims to remove previously-introduced new matter; the objection to the specification and the rejection of the claims under 35 USC 112(a)/first paragraph are withdrawn.
Applicant has cancelled claims 21 and 22, rendering the warning of a double patenting rejection moot.	
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (i.e. the newly added subject matter of amethyst and Manuka honey).

 Election/Restrictions
In response to Applicant’s amendment, the election requirement mailed 12/29/2017 has been reconsidered. Claims 27, 28 and 32, previously withdrawn from consideration as a result of the election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction/election requirement as set forth in the Office action mailed on 12/292017 is hereby withdrawn. In view of the withdrawal of the restriction/election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  In light of the amendment to claim 8 to include amethyst, claim 8 now actually recites a third IR emitting material (amethyst, per para [0008] of the instant specification), which should be made more clear in claim 8, and claim 14 should be amended to recite “a fourth far infra-red emitting material” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 13, 23 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20010070751 A; hereinafter “Choi”) in view of Li (CN 2704342 Y; hereinafter “Li”), Jacques (US 2008/0254107 A1; hereinafter “Jacques”) and Phillips et al. (US 2013/0310781 A1; hereinafter “Phillips”) (and as evidenced by the instant specification and Buckley et al. (US 2015/0343001 A1; hereinafter “Buckley”)).
Regarding claims 8, 13, 23 and 26-30, Choi discloses/suggests a sanitary napkin (Fig. 3; abstract), consisting of the following layers: 
a first, liquid pervious layer (cloth 30) (Choi does not explicitly state that the cloth layer 30 is liquid pervious; however, given that it is the top layer of sanitary napkin, it would have been exceedingly obvious to an artisan before the effective filing date of the claimed invention for layer 30 of Choi to be liquid pervious, in order to allow the sanitary napkin to absorb menstrual fluid, as was the well-known function of sanitary napkin top sheets in the art before the effective filing date of the claimed invention, see e.g. Li, page 4, first paragraph, and Figs. 1-2, which teaches a mesh top layer, wherein mesh is liquid permeable due to its open structure), said first layer having an upper surface (facing up in Fig. 3) and a lower surface (facing down in Fig. 3); 
a second layer (the layer of mixture 32) having an upper surface (facing up in Fig. 3), a lower surface (facing down in Fig. 3), and a first far infra-red emitting material, said first far infra-red emitting material comprising Jade powder (mixture 32…jade, abstract; with Jacques para [0062] and the instant specification at para [0008] 
a third layer (non-woven cloth 31) comprising an absorbent material (Choi does not explicitly state that the non-woven cloth layer is an absorbent material; however, given that it is the only nonwoven internal layer of the sanitary napkin and per the standard use of non-wovens as absorbent material before the effective filing date of the claimed invention, it would have been exceedingly obvious to an artisan before the effective filing date of the claimed invention for layer 31 of Choi to be absorbent, in order for the layer to function as an absorbent core to allow the sanitary napkin to absorb and retain menstrual fluid, as was the well-known function of sanitary napkin cores in the art before the effective filing date of the claimed invention, see also Li page 4, paragraph 1, and Fig. 2, which teaches the use of a water absorbing layer 3 as the only internal layer beneath a far infra-red emitting layer), said third layer having an upper surface (facing up in Fig. 3) and a lower surface (facing down in Fig. 3); and 
a fourth, liquid-impervious layer (cloth 30a) (Choi does not explicitly state that the layer 30a is liquid-impervious; however, given that it is the bottom layer of a sanitary napkin, it would have been exceedingly obvious to an artisan before the effective filing date of the claimed invention for layer 30a of Choi to be liquid-impervious, in order to said fourth layer having an upper surface (facing up in Fig. 3) and a lower surface (facing down in Fig. 3);
wherein the upper surface of the second layer is adjacent to the lower surface of the first layer, and the upper surface of the third layer is adjacent to the lower surface of the second layer (Choi Fig. 3; abstract).
Choi is silent regarding wherein the second layer further comprises a second far infra-red emitting material that is tourmaline powder such that the second layer comprises a composition comprising jade powder and tourmaline powder, and wherein the second layer also comprises amethyst and Manuka honey, as well as  silver nanoparticles. However, Li teaches that it was known in the art of far infra-red emitting layers within sanitary napkins before the effective filing date of the claimed invention for a far infra-red emitting layer to include a second far infra-red emitting material that is tourmaline powder (Li, page 4, first paragraph; with Jacques para [0062] and the instant specification at para [0008] as evidence that tourmaline is inherently a far infra-red emitting material), Jacques teaches that it was known in the absorbent article art before the effective filing date of the claimed invention for articles that include jade and tourmaline to also include amethyst (para [0062]) as well as anti-microbial agents such as silver (para [0078]), and Phillips teaches that it was known in the absorbent article art before the effective filing date of the claimed invention for articles that silver nanoparticles (silver, in particularly nano crystalline silver, para Manuka honey (para [0140]) are effective anti-microbial agents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Choi to comprise a second far infra-red emitting material that is tourmaline powder such that the second layer comprises a composition comprising jade powder and tourmaline powder and wherein the second layer also comprises amethyst and Manuka honey, as well as silver nanoparticles as taught by Li, Jacques and Phillips, in order to include a material (tourmaline) that not only enhances the far infra-red emitting capability of the sanitary napkin [e.g. by providing an additional emission peak in the emissivity spectrum, see discussion in response to arguments in the Office Action mailed 8/19/2019] but also is capable of releasing negative ions to provide antibacterial and antimicrobial effects to the sanitary napkin to aid in preventing various gynecological diseases (Li, page 3, first paragraph), as well as to include an additional IR emitting material (amethyst) and anti-microbial agents (silver nanoparticles and Manuka honey) as additional sources of IR-emission and antimicrobial activity to provide the predictable results of improving blood flow and other body fluids in the region of the napkin (Jacques, para [0062]) and for preventing bacterial growth and associated malodors within the napkin (see e.g. Buckley paras [0039-40] that silver and Manuka honey were well known before the effective filing date of the claimed invention to inherently provide these benefits), thus providing an enhanced wearer experience, and to include all of these in the same, second layer for ease of manufacture (e.g. only one layer needs to be added to a basic absorbent article (i.e. topsheet, bottom sheet, absorbent core) to transform it into an active article). 
Claims 14, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Li, Jacques and Phillips as applied to claims 8, 26 and 27 above, and further in view of Jung et al. (KR 1020040052169 A; hereinafter “Jung”).
Regarding claims 14, 31 and 32, Choi in view of Li teaches the sanitary napkin of claims 8, 26 and 27, but Choi is silent regarding wherein the fourth layer further comprises a third/fourth far infra-red emitting material. However, Jung teaches that it was known in the absorbent article art before the effective filing date of the claimed invention to include a far infra-red emitting material in the back sheet of a sanitary napkin (back sheet (30) contains a jade, abstract; with Jacques para [0062] and the instant specification at para [0008] as evidence that Jade is inherently a far infra-red emitting material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fourth layer of Choi to further include a third far infra-red emitting material as taught by Jung, in order to provide an additional layer of FIR-emission/anion activation for increased deodorizing, metabolism promotion, antimicrobial action and protection against insects (Jung, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference teaching the combination of tourmaline and amethyst in an absorbent article: Salim (US 2013/0046264 A1; e.g. Table 8). Additional reference teaching the combination of jade, tourmaline and amethyst powders for therapeutic reasons: Docter (US 6,143,946; col. 2, lines 63-67). Additional reference teaching the et al. (US 2014/0039401 A1; para [0027]). Additional references teaching the anti-microbial/bacterial benefits of Manuka honey in absorbent articles, including honey of a particular activity rating: Cotton (US 2014/0309574 A1; para [0109]); Devenish et al. (US 2015/0018791 A1; paras [0002] and [0058]); Puchek (US 2008/0125617 A1; para [0040]); Caskey (US 2004/0127826 A1; paras [0018] and [0081]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785